Dissenting Opinion by
Mr. Justice Benjamin R. Jones:
The crux of my disagreement with the majority of this Court lies in the interpretation of the letter of June 18, 1959 from Fidelity to Jenkins. The majority construes this letter as a firm offer on the part of *107Fidelity to sell this real estate to the highest bidder, whereas I construe this letter as an invitation for an offer to be submitted to purchase this real estate.
Fidelity held title to this property as a fiduciary: such fact, known to Jenkins, required that in the disposal of such property Fidelity exercise a high degree of care: Herbert Estate, 356 Pa. 107, 110, 51 A. 2d 753. In recognition of its fiduciary duty, Fidelity warned Jenkins that, as a fiduciary, it was “obligated to recommend the offer which it believes most advantageous to its Estate”. (Emphasis added).
Four different times the letter employs the words “offer” or “offers” to describe that which Jenkins is to submit. The letter requests the addressee to “forward your highest offer”; it states that all “offers” were to be made on a cash basis: it directs that a check should accompany the offer “in the amount of at least 10% of the offer”; lastly, Fidelity reserved the right to approve or disapprove of “any^qFall offers”.
The majority bases its interpretation of the letter as an “offer” on two facets of its language: first, the letter asks for “sealed bids” and, second, the letter states that “at that time [June 24, 1959] the bids will be opened and an Agreement of Sale tendered”. A “sealed bid” is simply an “offer” or a “bid” submitted in such form that its contents are concealed until the time of opening, a cautionary measure which insures to bidders an equality of treatment at the hands of the person who invites such offers or bids. The mere fact that a “bid” is sealed does not determine whether the bid is an “offer” of “an acceptance or an offer”. The employment of the word “sealed” adds no magic to the situation.
Had the letter stated an “Agreement of Sale [will be] tendered to the highest bidder” the majority view might be supportable, but the majority overlooks an *108all-important word in the phrase actually employed, i.e., the word “acceptable”. An Agreement of Sale was not to be tendered to “the highest bidder”, but to “the highest acceptable bidder”. The word “acceptable” certainly and clearly modifies the word “highest” and reveals a clear intent on the part of Fidelity that an agreement of sale will be tendered to the highest bidder only if such bidder is “acceptable”. This phrase does support not the majority, but my view that Fidelity reserved the right of rejection of any bid that was not acceptable to it.
Finally, Fidelity’s letter expressly states: “The Trustees, of course, reserve the right to approve or disapprove of any(or/all offers, or to withdraw the properties from the market”. The majority states that this “sentence means that Fidelity can withdraw the properties from the market at any time before the opening of the sealed bids, and can approve or disapprove any offer which does not fully comply with all the conditions set forth by Fidelity, or which complies but adds unsatisfactory terms”. Such a construction is absolutely unjustified under the clear language employed by Fidelity. If a bid did not fully comply with the terms of the letter, or, if it complied, but added any terms, whether satisfactory or unsatisfactory, such a bid, even if called an “acceptance”, would not constitute an acceptance to any offer contained in the letter. As to the interpretation by the majority that Fidelity’s right to withdraw ceased at the time the sealed bids were opened, such a construction rewrites the language of the letter and imposes on Fidelity’s part a condition judge-created and not Fidelity intended and expressed.
If the English language ever was effectively employed to express a fiduciary’s reservation of the right to reject any and all bids it appears in this letter. Fundamental concepts inherent in the law of contracts *109should not be lightly cast aside for the sake of expediency in the determination of a particular case. Instead of construing this letter as written, the majority, under the guise of a supposed ambiguity of language, now undertakes to rewrite the letter and to create a contract where no contract exists.
I, accordingly, dissent.